Order entered June 10, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00456-CV

                  IN THE INTEREST OF K.D.S.P., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-20-00042

                                      ORDER

      Before the Court is the June 9, 2022 request of Court Reporter Yolanda

Atkins for a ten-day extension of time to file the reporter’s record. We GRANT

the request and extend the time to Monday, June 20, 2022.

      Because this is an accelerated appeal involving the termination of parental

rights, we remind both the trial court and Ms. Atkins that it is the responsibility of

the court reporter to prepare, certify, and timely file the reporter’s record.

Accordingly, we caution Ms. Atkins that further extension requests will not be

granted.
      We DIRECT the Clerk of the Court to send copies of this order to the

following persons:

      The Honorable Cheryl Lee-Shannon
      Presiding Judge
      305th Judicial District Court

      Ms. Yolanda Atkins
      P.O. Box 194
      DeSoto, Texas 75213

      All parties.

                                         /s/   DAVID J. SCHENCK
                                               JUSTICE